Order, Supreme Court, New York County (Louis York, J.), entered January 9, 2002, which dismissed the petition seeking to annul respondents’ denied of an application for accident disability retirement benefits, unanimously affirmed, without costs.
The motion court’s denial of petitioner’s application was proper. Respondents’ determination that a 1998 knee injury, sustained while petitioner was on duty fighting a fire, was not the cause of his disability was supported by credible evidence. An MRI report indicated that his condition was degenerative in nature, stemming from an injury he sustained while on vacation in 1960. In light of such evidence, we cannot overturn the determination of the Board of Trustees (Matter of Meyer v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 90 NY2d 139, 144-145 [1997]). Concur—Buckley, P.J., Nardelli, Tom, Mazzarelli and Sullivan, JJ.